Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, “substantially equal” does not have definite meaning and is subjective.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12,14,15,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al (PG Pub 2011/0050735 A1) and Beeson et al (PG Pub 2007/0086211 A1).
Regarding claim 1, Bae teaches a light emitting diode (LED) light source substrate comprising: a substrate (210, figs. 12 and 13); a plurality of LEDs (321 in 220, fig. 23, paragraph [0063]) of a flip-chip type (paragraph [0197]) mounted on the substrate; a resin layer (230) formed on the substrate, embedding the plurality of LEDs; a plurality of reflective layers (232, paragraph [0107]) formed on the resin layer in correspondence with the plurality of LEDs; and a substrate reflective layer (240), formed on the substrate.  
Bae does not teach the resin layer to be a transparent layer.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the resin layer a transparent layer for the known benefit of allowing light to exit the light source substrate.
Bae does not teach the resin layer to have a refractive index greater than 1.
Bae teaches the resin layer to be acrylic resin (paragraph [0069]).  It is well-known in the art that an acrylic resin has a refractive index greater than 1.
Features “the substrate reflective layer configured to reflect a first light that passes between the plurality of reflective layers and is incident on the transparent layer” are functional features and Bae does not explicitly teach in fig. 12 such features.
It would have been obvious to the skilled in the art before the effective filing date of the invention to configure the substrate reflective layer to reflect a first light that passes between the plurality of reflective layers and is incident on the transparent layer, for the known benefit of increasing light extraction efficiency.
 Bae does not teach a reflectivity of the substrate reflective layer configured to reflect the first light is substantially equal to a reflectivity of the plurality of reflective layers configured to reflect a second light incident on the plurality of reflective layers from a side opposite to the substrate.
In the same field of endeavor, Beeson teaches to use high reflective material, such as SpectralonTM (paragraph [0073]) for the substrate reflective layer (454, fig. 6B, paragraphs [0103] [0073]) and for the plurality of reflective layers (456a and 456b, paragraph [0103] [0073]), for the benefit of achieving high output brightness (paragraphs [0065][0073]).
It would have been obvious to the skilled in the art before the effective filing date of the invention to optimize the thickness of the substrate reflective layer and that of the plurality of reflective layers to maximize the reflectivity of the substrate reflective layer to the first light, and to maximize the reflectivity of the plurality of reflective layers to a TM, and would have had the same thickness, according to paragraph [0067] of the PG Pub of the current application.  
Regarding claim 2, Bee teaches the LED light source substrate according to claim 1, wherein each of the plurality of LEDs is a bare chip (LED chip, not LED package, paragraph [0063]).  
Regarding claim 3, Beeson teaches the LED light source substrate according to claim 1, wherein the substrate reflective layer is formed of a same material (such as SpectralonTM, paragraph [0073], see claim 1) as that of the plurality of reflective layers.  
Regarding claim 4, Bae teaches the LED light source substrate according to claim 3, wherein a ratio of a thickness of the substrate reflective layer to a thickness of each of the plurality of reflective layers is greater than or equal to 1 (same thickness, when the incident angles of both first and second lights are the same, see claim 1) and less than or equal to 1.5.  
Regarding claim 5, Bae teaches the LED light source substrate according to claim 1, wherein the substrate reflective layer is formed including an end face of the substrate reflective layer extending to a position closer to the plurality of LEDs than a position corresponding to an end face of each of the plurality of reflective layers (fig. 12).
Bae does not teach a gap between the end face of the substrate reflective layer and each of the plurality of LEDs.
Beeson teaches a gap between the end face of the substrate reflective layer and each of the plurality of LEDs, for the benefit of preventing short circuit (paragraph [0068]).
Beeson does not teach the gap to be greater than 0.3 mm.
It would have been obvious to the skilled in the art before the effective filing date of the invention to optimize the size of the gap, to be greater than 0.3 mm, for example, according to achieve desired light distribution for an intended use since the size of the gap determines how light is being reflected.
Beeson also teaches the substrate reflective layer is formed including an end face of the substrate reflective layer extending to a position (D1) closer to the plurality of LEDs than a position (D2) corresponding to an end face of each of the plurality of reflective layers (see fig. 6B below).

    PNG
    media_image1.png
    383
    848
    media_image1.png
    Greyscale

Regarding claim 6, Bae teaches the substrate reflective layer includes an oblique light reflective portion (any portion of 240, fig. 12), formed around the plurality of LEDs.  
Beeson also teaches the substrate reflective layer includes an oblique light reflective portion (any portion of 454, figs. 6A and 6B), formed around the plurality of LEDs.  
Bae does not explicitly teach the first light includes obliquely incident light that passes between the plurality of reflective layers obliquely to the substrate and is incident on the transparent layer, and the oblique light reflective portion is configured to reflect the obliquely incident light.  Bae’s device can function as claimed.
Beeson does not explicitly teach the first light includes obliquely incident light that passes between the plurality of reflective layers obliquely to the substrate and is incident on the transparent layer, and the oblique light reflective portion is configured to reflect the obliquely incident light.  Beeson’s device can function as claimed. Furthermore, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 7, Bae does not explicitly teach the first light further includes incident light that passes between the plurality of reflective layers substantially orthogonally to the substrate and is incident on the transparent layer, the substrate reflective layer further includes an incident light reflective portion configured to reflect the incident light, however, Bae’s device can function as claimed.

 51Attorney Docket No.: US81285Bae does not explicitly teach the oblique light reflective portion is formed more thinly than the incident light reflective portion.  
Fig. 26 of Bae teaches a substrate reflective layer comprising portions of different thicknesses (241, paragraph [0206]).  It would have been obvious to the skilled in the art before the effective filing date of the invention to adjust the position of the plurality of reflective layers so that the obliquely incident light would hit the more thinly portions of 241 and the incident light would hit the thicker portions of 241, to result in the oblique light reflective portion is formed more thinly than the incident light reflective portion, to achieve the desired light distribution (see figs. 7-17) for a particular use.  
Regarding claim 8, Bae teaches the LED light source substrate according to claim 1, wherein the transparent layer includes a resin layer (230, fig. 12, paragraph 
Regarding claim 9, Bae teaches the LED light source substrate according to claim 8, wherein the resin layer includes an adhesive layer (acrylic resin 230, fig. 12, paragraph [0069]; paragraph [0113] of current application).  
Regarding claim 10, Bae does not teach the resin layer has a haze of 30% or less.  
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the resin layer to have a haze of 30% or less, for the known benefit of increasing transparency of the resin layer to extract more light.  
Regarding claim 11, Bae does not explicitly teach the resin layer to have a refractive index greater than 1.  Bae teaches the resin layer to be acrylic resin (paragraph [0069]).  It is well known in the art that acrylic resin has a refractive index greater than 1.
Regarding claim 12, Bae teaches the LED light source substrate according to claim 8, 52Attorney Docket No.: US81285wherein the resin layer includes at least one of an acrylic- based material (paragraph [0069]), an epoxy-based material, and a urethane-based material.  
Regarding claim 14, Bae teaches the LED light source substrate according to claim 1, wherein each of the plurality of reflective layers has a circular shape (232, fig. 12), and a central axis of each of the plurality of reflective layers is disposed at a position respectively corresponding to a central axis of each of the plurality of LEDs (paragraph [0125]).  
Regarding claim 15, Bae teaches the LED light source substrate according to claim 8, wherein the resin layer has a thickness greater than a thickness of each of the plurality of LEDs (fig. 12).  
Regarding claim 18, Bae teaches an illumination device comprising: the LED light source substrate described in claim 1 (fig. 12).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al (PG Pub 2011/0050735 A1) and Beeson et al (PG Pub 2007/0086211 A1) as applied to claim 1 above, and further in view of Park et al (PG Pub 2019/0094619 A1).
Regarding claim 13, the previous combination remains as applied in claim 1.
The previous combination does not teach each of the plurality of reflective layers has dimensions greater than or equal to two times and less than or equal to 10 times dimensions of each of the plurality of LEDs.
In the same field of endeavor, Park teaches the dimensions (“d” in fig. 9) of each of the plurality of reflective layers as well as those (“c”) of each of the plurality of LEDs can be optimized according to the expression in paragraph [0083] to prevent hot spot and to achieve uniform light distribution (paragraph [0085]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to optimize dimensions each of the plurality of reflective layers to be greater than or equal to two times and less than or equal to 10 times dimensions of each of the plurality of LEDs, for examples, for the benefits of preventing hot spot and achieving uniform light distribution.

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al (PG Pub 2011/0050735 A1) and Beeson et al (PG Pub 2007/0086211 A1) as applied to claim 1 above, and further in view of Kim et al (PG Pub 2011/0051043 A1).
Regarding claim 16, the previous combination remains as applied in claim 1.
However, the transparent layer has a convex shape corresponding to each mounting position of the plurality of LEDs.
In the same field of endeavor, Kim teaches the transparent layer (230, fig. 27) has a convex shape corresponding to each mounting position of the plurality of LEDs (220), for the benefit of further diffusing light (paragraph [0148]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the transparent layer to have a convex shape corresponding to each mounting position of the plurality of LEDs, for the benefit of further diffusing light.
Regarding claim 17, “substantially equal” does not have definite meaning and is subjective.  Thus, it is interpreted that the modified device in Bae teaches the LED light source substrate according to claim 16, wherein the convex shape has a height substantially equal to a thickness of each of the plurality of the LEDs.  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al (PG Pub 2011/0050735 A1), Beeson et al (PG Pub 2007/0086211 A1), and Kim et al (PG Pub 2011/0051043 A1) as applied to claim 16 above, and further in view of Park et al (PG Pub 2019/0094619 A1).
Regarding claim 17, the previous combination remains as applied in claim 16.
Furthermore, in the same field of endeavor, Park teaches a height of the transparent layer (“t2”, fig. 9) and that of the LEDs (“t1”) can be optimized according to the expression in paragraph [0083] to prevent hot spot and to achieve uniform light distribution (paragraph [0085]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to optimize the height of the convex shape to substantially equal to a thickness of each of the plurality of the LEDs, for the benefits of preventing hot spot and achieving uniform light distribution.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882.  The examiner can normally be reached on M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






FYL
/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899